WR-67,418-02
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 10/16/2015 5:39:30 PM
                                                                       Accepted 10/19/2015 8:31:40 AM
                                                                                        ABEL ACOSTA
                                NO. WR-67,418-02                                                CLERK

EX PARTE                            IN THE COURT OF CRIMINALRECEIVED
                                                            APPEALS
                                                                  COURT OF CRIMINAL APPEALS
                                                                        10/19/2015
                                                                    ABEL ACOSTA, CLERK


MICHAEL JACQUES


      APPLICANT                                                           OF TEXAS


        SECOND JOINT MOTION FOR EXTENSION OF TIME
   TO COMPLETE WRIT PROCEEDINGS IN THE DISTRICT COURT

      COMES NOW, the State and applicant, Michael Jacques, and file this

second joint motion for extension of time to complete the writ proceedings in this

cause in the 384th District Court of El Paso County, and would show the Court as

follows:

      1. On April 1, 2015, this Court remanded the writ application in this
      cause to the 384th District Court to allow the trial court judge to
      complete an evidentiary investigation and enter findings of fact and
      conclusions of law, such to be completed and the record on the writ
      proceedings, together with the findings and conclusions of the trial
      court, to be transmitted back to this Court within 120 days of this
      Court’s order, namely, July 31, 2015.

      2. Thereafter, on June 25, 2015, the parties filed a first joint motion to
      extend the time for transmission of the writ proceedings and findings
      to this Court for 60 days until October 30, 3015, primarily so that the
      record from the two days of the hearings could be transcribed and
      completed. That motion was granted by this Court on July 8, 2015,
      until October 30, 2015.

      3. The record has now been completed and filed in the trial court, and
both parties have provided the trial court judge, Hon. Patrick Garcia,
with extensive proposed findings of fact and conclusions of law.

4. This extension request is made at the behest of the trial court judge
for 60 days until December 29, 2015, for the trial court judge to
review the record that has been filed, review the findings and
conclusions proposed by both parties, and to enter such findings and
conclusions of law as the trial court judge may make in this matter.
The 384th District Court is a very active trial court with an extensive
docket of cases and the trial court judge needs this additional time to
properly review the writ record and make appropriate findings of fact
and conclusions of law and to then transmit the complete writ record
and findings and conclusions to this Court.
                                  PRAYER

      WHEREFORE, the State and applicant pray that this extension request will

be granted until December 29, 2015.

                                      Respectfully submitted,

                                      JAIME ESPARZA
                                      DISTRICT ATTORNEY
                                      34th JUDICIAL DISTRICT

                                      /s/ John L. Davis
                                      JOHN L. DAVIS
                                      ASST. DISTRICT ATTORNEY
                                      EL PASO COUNTY COURTHOUSE
                                      500 E. SAN ANTONIO, 2nd Floor
                                      EL PASO, TEXAS 79901
                                      (915) 256-2393
                                      FAX (915) 533-5520
                                      E-MAIL: jdavis@epcounty.com
                                      SBN 05515700

                                      ATTORNEYS FOR THE STATE


                                      EL PASO COUNTY PUBLIC DEFENDER
                                      ATTORNEYS FOR APPLICANT


                                      /s/ Eric Willard
                                      ERIC WILLARD
                                      DEPUTY PUBLIC DEFENDER
                                      500 E. San Antonio #501
                                      El Paso, Texas 79901
                                      (915) 546-8185
                                      FAX (915) 546-8186
                                      SBN 00795745
                      CERTIFICATE OF COMPLIANCE

      The undersigned does hereby certify that the foregoing document contains

540 words.

                                      /s/John L. Davis
                                      JOHN L. DAVIS

                         CERTIFICATE OF SERVICE

      The undersigned does hereby certify that on this 16th day of October, 2015,

a copy of the forgoing motion has been delivered to the trial court judge, Hon.

Patrick Garcia, 384th District Court, 500 E. San Antonio #906, El Paso, Texas

79901.


                                      /s/ John L. Davis
                                      JOHN L. DAVIS